Case 8:18-cv-00901-MSS-AAS Document 41 Filed 10/30/18 Page 1 of 2 PageID 457



                                   UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

DONALD ANDERSON,                    )                                                Case No. 8:18-cv-00901-MSS-AAS
                                    )
       Plaintiff,                   )
                                    )
v.                                  )
                                    )
THADDEUS MICHAEL BULLARD            )
SR. a/k/a TITUS O'NEIL; and WORLD   )
WRESTLING ENTERTAINMENT, INC., )
                                    )
       Defendants.                  )
____________________________________)

      WORLD WRESTLING ENTERTAINMENT, INC’S NOTICE OF SERV-
     ING ANSWERS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

        COMES NOW, Defendant, World Wrestling Entertainment, Inc. (hereinafter “WWE”),

and files this Notice of Serving Answers to PLAINTIFF’s First Set of Interrogatories propounded

in this matter.



                                                   Certificate of Service

        I HEREBY CERTIFY that on the 30th day of October, 2018, I electronically filed the

foregoing with the Clerk of the Court by using the CMIECF system which will send a notice of

electronic filing, or by email, to the following:

Derek L. Metts, Esq.,
Metts Legal, P.A.,
derek.metts@mettslegal.com,
607 N. Wymore Road,
Winter Park, FL 32789,
(321) 422-0430/
(321) 422-0499 (F),
Attorney for Plaintiff, Donald Anderson.

                                                COLE, SCOTT & KISSANE, P.A.
                  4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 41 Filed 10/30/18 Page 2 of 2 PageID 458
                                                                                              CASE NO.: 2018-CA-807-ES


Mario E. Torres
TORRES BENET, P.A.
mariotorres@torresbenet.com
5308 Van Dyke Road
Lutz, Florida 33558
Tel.: 813.963.7770
Fax.: 813.963.7770
Attorney for Co-Defendant Thaddeus Michael Bullard
a/k/a Titus O’Neil


                                                        COLE, SCOTT & KISSANE, P.A.
                                                        Counsel for Defendant WORLD
                                                        WRESTLING ENTERTAINMENT, INC.
                                                        4301 West Boy Scout Boulevard
                                                        Suite 400
                                                        Tampa, Florida 33607
                                                        Telephone (813) 864-9333
                                                        Facsimile (813) 286-2900
                                                        Primary e-mail: Dan.Shapiro@csklegal.com
                                                        Secondary e-mail: dorice.voecks@csklegal.com
                                                        Alternate e-mail: bethany.goodrow@csklegal.com

                                               By: s/ Dorice R. Voecks
                                                   DANIEL A. SHAPIRO
                                                   Florida Bar No.: 965960
                                                   DORICE R. VOECKS
                                                   Florida Bar No.: 117991




                                                                2
                                            COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
